Citation Nr: 1703694	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-08 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right foot injury (right foot disability).  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to March 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before a Decision Review Officer (DRO) at the Waco, Texas RO in May 2009.  A transcript of this proceeding is associated with the claims file.  

In June 2012, the Board reopened the Veteran's claim of entitlement to service connection for residuals of a right foot injury and remanded both claims for further development.  The Board also remanded the Veteran's claims for additional development in September 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for residuals of a right foot injury and for GERD.  Before reaching a decision on his claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Although the Veteran was afforded VA foot and esophageal conditions examinations in October 2012, the Board finds that additional medical opinions are necessary before adjudicating the instant claims, particularly when considering evidence that has been added to the claims file since the Board's September 2014 remand order.  

In the October 2012 VA foot examination report, the examiner gave a diagnosis of mild osteoarthritis of the right foot and opined that it was less likely than not that the Veteran's condition was related to active service, specifically, the right foot sprain injury that occurred in March 1974.  The examiner based his opinion, in significant part, on the Veteran's history of osteoarthritis, diagnosed in 2007, and the Veteran's reported chronic pain in the dorsal distal metatarsal area.  Following the VA foot examination, a November 2015 VA primary care note documents an assessment of right foot pain, possible diabetes mellitus-related neuropathy vs. plantar fasciitis.  At the primary care visit, the Veteran reported recent aggravation of right foot pain since 1973 that included a burning sensation at the top and bottom of the foot.  On physical examination, there was mild tenderness to palpation at the medial arch plantar surface.  With respect to plantar fasciitis, a review of the Veteran's VA treatment records shows complaints of right heel pain beginning in September 1999, which was diagnosed as plantar fasciitis.  A May 2000 VA podiatry clinic note regarding treatment for plantar fasciitis notes that the Veteran reported painful heels over a duration of many years.  Additionally, the Board notes that from a review of the October 2012 examination report, it is unclear whether the examiner considered VA treatment records documenting right foot pain prior to 2007.  In light of this background, the Board finds that an additional medical opinion that addresses the nature and etiology of the Veteran's claimed right foot disability is warranted on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

With respect to the Veteran's GERD, at the October 2012 VA examination, the Veteran reported frequent heartburn and reflux symptoms since service.  The examiner noted that aside from an October 1973 treatment record documenting possible gastroenteritis, there were no other notations in the Veteran's service treatment records regarding gastrointestinal symptoms.  The examiner opined that it was less likely than not that the Veteran's present GERD condition was related to the in-service episode of gastroenteritis in October 1973.  In November 2014, the Veteran submitted a statement from former service member R.J., who maintained that he was stationed with the Veteran from 1973 to 1976.  R.J. wrote that he remembered the Veteran having a frequent "sour stomach" during service, which impacted his ability to sleep, and the Veteran complained to him "all the time" about his discomfort and pain.  The Board notes that as a lay witness, R.J. is competent to report on factors such as the Veteran's medical history and observable symptomatology, such as pain.  See, e.g., Layno, 6 Vet. App. at 469-70.  As the October 2012 examiner's opinion does not clearly address reported symptoms such as sour or burning stomach during the Veteran's active service, or the Veteran's reported continuity of symptomatology since service, the Board finds that an additional medical opinion that addresses the etiology of the Veteran's GERD is warranted on remand.  See 38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 311.  

With respect to both claims on appeal, VA treatment records, such as an August 2008 social work note, indicate that the Veteran has had numerous appeals pertaining to Social Security Disability benefits.  In the case of federal records, VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2) (stating that VA will end its efforts to obtain federal records only if it concludes that the records sought do not exist or that further efforts to obtain such records would be futile).  Because the record indicates that the Veteran has applied for Social Security Disability benefits for an unspecified disability or disabilities, there may be outstanding federal records that are relevant to the Veteran's claims.  Accordingly, a remand is necessary to obtain and associate with the Veteran's claims file any SSA decisions awarding or denying benefits to the Veteran, in addition to the records upon which SSA based any decision.  


Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.	Perform an SSA inquiry to determine whether there are any records that exist but have not yet been associated with the claims file, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  Associate all SSA inquiries, records requests, and responses received with the claims file.  

3.	After completing the development requested in numbers (1) and (2) above, obtain an addendum medical opinion from an appropriate medical examiner that addresses the nature and etiology of the Veteran's claimed right foot disability.  The claims folder, including this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following:  

a)	The examiner should clarify whether the Veteran has had a diagnosis of plantar fasciitis at any time since March 2007.  

If the examiner does not find a diagnosis of plantar fasciitis during the course of the appeal, the examiner should address the November 2015 VA primary care note documenting an assessment of possible DM neuropathy vs. plantar fasciitis.  

b)	For each identified disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by, or is otherwise etiologically related to, the Veteran's active military service.  

In rendering this opinion, the examiner should, at a minimum, consider and address, the March 1974 service treatment record noting an impression of right foot strain and VA treatment records dated prior to 2007 that document right heel and/or foot pain and assessments of right foot plantar fasciitis, such as those dated between September 1999 and May 2000.  
      
A complete rationale for all opinions should be provided.  If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.  

4.	After completing the development requested in numbers (1) and (2) above, obtain an addendum medical opinion from an appropriate examiner that addresses the etiology of the Veteran's GERD.  The claims folder, including this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following inquiry:

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's GERD is etiologically related to the Veteran's active military service.  

In rendering an opinion, the examiner should, at a minimum, note and address the October 1973 service treatment record noting possible gastroenteritis; and lay reports of continuity of symptomatology since service, including the November 2014 statement from R.J., which detailed that the Veteran frequently complained of difficulty sleeping during service due to a "sour" or burning stomach.  

A complete rationale for all opinions should be provided.  If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.  

5.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case, and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

